Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office action is responsive to the communication filed 2/3/2020.  Claims 256-275 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 256-270, drawn to a substrate, comprising: a planar layer comprising a metal and having an upper surface and a lower surface; and a plurality of pillars operatively coupled to the layer in positionally-defined locations, wherein each pillar has a planar surface extended from the layer, wherein the distance between the surface of each pillar and the upper surface of the layer is between 1,000-5,000 angstroms, and wherein the plurality of pillars are present at a density of greater than 10,000/cm.sup.2, class C40B, subclass 10.

Group II.  Claim(s) 271-275, drawn to a method of preparing a substrate for attachment of a coupling reagent, comprising: obtaining a substrate comprising a planar layer comprising a metal and having an upper surface and a lower surface; and a plurality of pillars operatively coupled to the layer in positionally-defined locations, wherein each pillar has a planar surface extended from the layer, wherein the distance between the surface of each pillar and the upper surface of the layer is between 1,000-5,000 angstroms, wherein the surface of each pillar is parallel to the upper surface of the layer, wherein a linker molecule is attached to the surface of each pillar, wherein the substrate is contacted with a photoactive formulation, and wherein the plurality of pillars are present at a density of greater than 10,000/cm.sup.2; and exposing the substrate to ultraviolet light, class C40B, subclass 50/06.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another materially different process.  For example, the substrate can be made using mechanical and biochemical processes.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D and E (five total elections); in addition, depending on the election from E, the Applicant may be required to make an election from 1 and 2 (two additional elections); in addition, depending on the election from 1, the Applicant may be required to make an election from a (one additional election):
	A.  A single specific species selection of "the metal".  For example, the Applicant could elect "gold" OR "silver".
	B.  A single specific species selection of what the pillar comprises.  For example, the Applicant could elect "silicon dioxide" OR "silicon nitride".
	C.  A single specific selection of a product either with OR without the structure "a linker molecule having a protecting group attached to the surface of at least one pillar".
	D.  A single specific selection of a product either with OR without the structure "a water soluble polymer in contact with the surface of at least one of said pillars".
	E.  A single specific selection of a product either with OR without the structure "a porous layer, said porous layer comprising a plurality of unprotected carboxylic acid side groups".
		1.  If the Applicant elects with the structure "a porous layer, said porous layer comprising a plurality of unprotected carboxylic acid side groups" then a single specific selection of a product either with OR without the structure "dextran or porous silica".
			a.  If the Applicant elects "dextran or porous silica" then a single specific species selection of what the porous layer further comprises.  For example, the Applicant could elect "dextran" OR "porous silica".
		2.  If the Applicant elects with the structure "a porous layer, said porous layer comprising a plurality of unprotected carboxylic acid side groups" then a single specific selection of a product either with OR without the structure "pores of a pore size of about 2 nm to 100 µm or a porosity of about 10-80%, and said porous layer also comprises a thickness of about 0.01 µm to about 10,000 µm".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C, D and E (five total elections); in addition, depending on the election from E, the Applicant may be required to make an election from 1 and 2 (two additional elections); in addition, depending on the election from 1, the Applicant may be required to make an election from a (one additional election):
	A.  A single specific species selection of "the metal".  For example, the Applicant could elect "gold" OR "silver".
	B.  A single specific species selection of what the pillar comprises.  For example, the Applicant could elect "silicon dioxide" OR "silicon nitride".
	C.  A single specific selection of a product either with OR without the structure "a linker molecule having a protecting group attached to the surface of at least one pillar".
	D.  A single specific selection of a product either with OR without the structure "a water soluble polymer in contact with the surface of at least one of said pillars".
	E.  A single specific selection of a product either with OR without the structure "a porous layer, said porous layer comprising a plurality of unprotected carboxylic acid side groups".
		1.  If the Applicant elects with the structure "a porous layer, said porous layer comprising a plurality of unprotected carboxylic acid side groups" then a single specific selection of a product either with OR without the structure "dextran or porous silica".
			a.  If the Applicant elects "dextran or porous silica" then a single specific species selection of what the porous layer further comprises.  For example, the Applicant could elect "dextran" OR "porous silica".
		2.  If the Applicant elects with the structure "a porous layer, said porous layer comprising a plurality of unprotected carboxylic acid side groups" then a single specific selection of a product either with OR without the structure "pores of a pore size of about 2 nm to 100 µm or a porosity of about 10-80%, and said porous layer also comprises a thickness of about 0.01 µm to about 10,000 µm".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example "the metal" could be "gold" OR "silver".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 256 and 271 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639